MEMORANDUM **
California state prisoner Joseph Raymond McCoy interlocutorily appeals the district court’s denial of his motion for preliminary injunction in his action against various state prison and other officials. We have jurisdiction pursuant to 28 U.S.C. § 1292(a)(1), and we affirm.
McCoy first challenges the district court’s denial of his motion for preliminary injunctive relief, in which McCoy sought transfer to a California Department of Corrections medical facility. We review the denial of a preliminary injunction for abuse of discretion. Harris v. Bd. of Supervisors, Los Angeles County, 366 F.3d 754, 760 (9th Cir.2004). The district court abuses its discretion when it bases its decision on an erroneous legal standard or on clearly erroneous findings of fact. Id.
The denial of the requested relief was not an abuse of discretion. The record supports the determination below that McCoy failed to establish the possibility of irreparable injury if the injunction was not granted. See Save Our Sonoran, Inc. v. Flowers, 408 F.3d 1113, 1120 (9th Cir. 2005).
McCoy also appeals the district court’s denial of his June 22, 2005 motion for reconsideration. That motion sought reconsideration of the magistrate judge’s denial of McCoy’s motion for a second extension of time in which to respond to the magistrate judge’s Report and Recommendation recommending denial of McCoy’s motion for preliminary injunction. The district court denied the motion, finding no grounds for reconsideration under C.D. Cal. R. 7-18.
“District courts ‘have broad discretion in interpreting and applying their local rules.’ ” Delange v. Dutra Constr. Co., Inc., 183 F.3d 916, 919 (9th Cir.1999) (quoting Miranda v. S. Pac. Transp., 710 F.2d 516, 521 (9th Cir.1983)). McCoy’s motion merely restated the arguments and allegations made in support of his original motion and stated no grounds for reconsideration under the local rule. See C.D. Cal. R. 7-18. The district court did not abuse its discretion in denying the motion.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.